NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         DEC 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LONNIE C. WILLIAMS,                              No. 13-57123

               Plaintiff - Appellant,            D.C. No. 5:12-cv-02272-AG-RNB

  v.
                                                 MEMORANDUM*
KIDILEY; MENDORO,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Lonnie C. Williams, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010)

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under Fed. R. Civ. P. 12(b)(6)); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed Williams’s action because the

complaint and the exhibits attached thereto show that defendants did not act with

deliberate indifference to Williams’s medical needs. See Toguchi v. Chung, 391

F.3d 1051, 1057-58, 1060 (9th Cir. 2004) (deliberate indifference is a high legal

standard; medical malpractice, negligence, or a difference of medical opinion, is

not sufficient).

       We do not consider Williams’s contention, raised for the first time on

appeal, that the district court acted outside its jurisdiction in considering

Williams’s allegations against Dr. Kidiley. See Smith v. Marsh, 194 F.3d 1045,

1052 (9th Cir. 1999).

       AFFIRMED.




                                            2                                   13-57123